DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group II in the reply filed on 5/18/2021 is acknowledged.  The traversal is on the ground(s) that there would be no search examination burden on the office to search Group I in addition to elected Group II.  This is not found persuasive because the inventions have acquired a separate status in the art in view of their different classification (Group I is classified in E02D 2250/0007 and Group II is classified in A61F 2/105) and the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries (Group I would require search terms: chamber, end cap, holes/apertures/openings, periphery, etc. and Group II requires search terms: allograft, compressed, tissue, layer, end/surface/face, shape, etc.). 
The requirement is still deemed proper and is therefore made FINAL. 
Claims 1-8, 15-21, 26, 27, 30, 36, and 37 are currently pending in this application. Claims 1-8 and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claim Objections
Claims 16-21, 26, 27, 30, 36, and 37 are objected to because of the following informalities:  Claim 16 recites “the chamber configured to receive an allograft tissue” in .  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "corresponding to" in claim 16 renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP § 2173.05(d). For the purpose of further examination, the term “corresponding to” is interpreted as: similar to and the limitations following the phrase “corresponding to the shape of a chamber of a mold”, are not interpreted as being part of the claimed dermal allograft.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 16-21, 26, 27, 30, 36, and 37 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US Patent Application Publication No. 2008/0004657 A1 to Obermiller et al. (Obermiller).
Regarding at least claim 16
Obermiller teaches devices, methods, and systems useful in the treatment of fistulae, and in certain embodiments, anorectal fistulae (abstract). 

    PNG
    media_image1.png
    135
    158
    media_image1.png
    Greyscale

Obermiller meets the limitations of a dermal allograft (paragraph 0069 discloses a plug/graft for treatment of bodily fistula which is a soft-tissue; paragraph 0070-0071 discloses graft materials including allograft dermal collagen). It is noted that the term “dermal” is interpreted as synonymous with “soft-tissue” in accordance with applicant’s 
Obermiller also discloses wrapping one or more sheets around a mandrel and then placing a mold, having a plurality of holes extending through a wall of the mold, around the material-covered mandrel so that an amount of pressure is placed on the material (paragraph 0156). It is understood by the examiner that the mold of Obermiller includes a mold body (wall) having a first side (for example, a proximal side) and a second side (for example, a distal side) and defining the chamber, which is configured to receive the allograft tissue (30), and a chamber periphery extending between and through the first and second side, as claimed. 
Regarding at least claim 17
Obermiller teaches the dermal allograft of claim 16, where each of the first and second ends is concave (when rolled, the inner sides of the rolled sheet ends are concave; figs. 2 and 6).  
[AltContent: textbox (concave)][AltContent: arrow][AltContent: textbox (convex)][AltContent: arrow]
    PNG
    media_image2.png
    286
    228
    media_image2.png
    Greyscale

Regarding at least claim 18
Obermiller teaches the dermal allograft of claim 16, where each of the first and second ends is convex (when rolled, the outer surfaces of the rolled sheet ends are convex; figs. 2 and 6).  
Regarding at least claim 19
Obermiller teaches the dermal allograft of claim 16, where the first end is convex and the second end is concave (when rolled, the outer surface of end 12 is convex and the inner surface of end 14 is concave; figs. 2 and 6).  
Regarding at least claim 20
Obermiller teaches the dermal allograft of claim 16, where the first end is concave and the second end is convex (when rolled, the inner surface of end 12 is concave and the outer surface of end 14 is convex; figs. 2 and 6).  
Regarding at least claim 21
Obermiller teaches the dermal allograft of claim 16, where a surface of the body periphery is cylindrical and has a circular cross-sectional shape (paragraph 0117 discloses that the construct 30 is cylindrical and fig. 6 shows that the body periphery has a circular cross-sectional shape).  
Regarding at least claim 26
Obermiller teaches the dermal allograft of claim 16, where the body defines a plurality of suture passages extending transversely through the body (paragraph 0129 discloses locating a plurality of sutures transversely through the construct; fig. 12 and paragraph 0152, lines 5-8, discloses one or more passages extending partially or entirely through the wall).  
Regarding at least claim 27
Obermiller teaches the dermal allograft of claim 16, where the body defines a plurality of suture passages extending longitudinally through the first end and the second end (paragraph 0151, lines 1-5 and 12-14, teaches a plurality of passages formed in the graft construct, including along the length of the cylindrical elongate body, as well as one or more lumens extending longitudinally along the length in lines 15-18).  
  Regarding at least claim 30
Obermiller teaches the dermal allograft of claim 16, where the body defines one or more channels extending between and through the first end and second end (paragraph 0100, lines 12-16, discloses that the material can be rolled around a mandrel so as to impart a lumen through the graft construct for delivery over a guide wire).  
 Regarding at least claim 36
 Obermiller teaches the dermal allograft of claim 16. Obermiller also teaches that passage-forming structures can be incorporated integrally into a mold so that passageways are formed upon introducing the starting material in and/or on the mold. 
At least the passage-forming structure that is a separate object taught by Obermiller is interpreted to meet the limitation of a first end cap configured to be coupled to the first side of the mold body over the chamber, particularly since the term “coupled” can include an indirect coupling. As best understood by the examiner, the passage-forming structure (first end cap) has a body-facing side (a side facing the graft body) with a surface portion that is aligned with the chamber when the first end cap is coupled to the mold body, at least to some extent in order to form the desired passages of Obermiller. It is noted that the term “align” is interpreted as: to put things into correct or appropriate relative positions. Further, the passage-forming structure (first end cap) has an outer side (a side facing away from the graft body) that defines a plurality of holes extending between and through the outer side and the body-facing side and in fluid communication with the surface portion of the first end cap, in order to form the passages in the graft body as taught by Obermiller.
The examiner notes that these limitations are being examined in view of the 112 rejection above, which does not appear to require the recited features of the mold.  
Regarding at least claim 37
Obermiller teaches the dermal allograft of claim 36. Similar to above, at least the passage-forming structure that is another separate object, as taught by Obermiller, is interpreted to meet the limitation of a second end cap configured to be coupled to the 
The examiner notes that these limitations are being examined in view of the 112 rejection above, which does not appear to require the recited features of the mold.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A HOBAN whose telephone number is (571)270-5785.  The examiner can normally be reached on Monday-Friday 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.A.H/Examiner, Art Unit 3774                                                                                                                                                                                                        
/YASHITA SHARMA/Primary Examiner, Art Unit 3774